J-A11004-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

L.F.,                                            IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellant

                       v.

J.F., SR.,

                            Appellee                 No. 1744 MDA 2016


              Appeal from the Order Entered September 19, 2016
              In the Court of Common Pleas of Lancaster County
                   Domestic Relations at No(s): 2009-01382


BEFORE: SHOGAN and MOULTON, JJ., and STEVENS, P.J.E.*

MEMORANDUM BY SHOGAN, J.:                               FILED JULY 31, 2017

        Appellant, L.F. (“Wife”), appeals from the denial of her Petition for

Enforcement of Unreimbursed Medical Expenses (“Enforcement Petition”).

We affirm.

        The facts and procedural history of the case are as follows: Wife and

Appellee, J.F., Sr. (“Husband”), married in 1969 and separated on November

4, 2006.     Complaint for Support, 5/6/09, at 1.     Wife initially had filed a

complaint for support on April 18, 2007, that resulted in a June 18, 2007

support order in the amount of $1,995.71 monthly for Wife and one minor

child. One month later, the parties entered into a post-nuptial agreement


____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-A11004-17


(“Agreement”)1 on July 19, 2007.2              This “support case (#2007-1178) was

closed by Consent Order dated July 31, 2007.” Trial Court Opinion, 8/19/16,

at 1.

        On May 6, 2009, Wife sought enforcement of the support amount

established in the Agreement and filed the instant Complaint for Support.

Trial Court Opinion, 8/19/16, at 1–2.              Paragraph 13 of the Agreement

contained a discrepancy concerning the amount of support, in that it stated

Husband was to pay “two thousand dollars” monthly, but it listed $1,600

numerically.     Id.    Pursuant to the trial court order dated November 25,

2009, made “effective June 1, 2008,” the trial court resolved the discrepancy

____________________________________________


1
  Although the trial court and Wife both state that the Agreement was
executed on July 9, 2007, the Agreement on its face indicates an execution
date of July 19, 2007. Agreement at ¶ 1.

       We note that the Agreement, presumably admitted in the former
support matter that is now closed, is not included in the instant certified
record. Acknowledging the general rule that we may not consider documents
absent from the certified record, In re Fiedler, 132 A.3d 1010, 1027 n.15
(Pa. Super. 2016), we may consider a document contained in the
Reproduced Record where the accuracy of the document is undisputed.
Nicolaou v. Martin, 153 A.3d 383, 393 n.6 (Pa. Super. 2016) (en banc)
(citing Commonwealth v. Barnett, 121 A.3d 534, 546 n.3 (Pa. Super.
2015), appeal denied, 128 A.3d 1204 (Pa. 2015), cert. denied sub nom.,
Barnett v. Pennsylvania, 136 S.Ct. 2391 (2016)). Here, neither party
disputes the validity of the Agreement contained in the Reproduced Record.
R.R. at 7a–18a.
2
  There presently are no minor children. As of July, 2007, three of the
parties’ four children were emancipated; the Agreement provided child
support to continue until the fourth child graduated from high school on June
1, 2008. Agreement at ¶ 13.



                                           -2-
J-A11004-17


and   directed   Husband   to   pay   Wife    $2,000    per   month   in   spousal

support/alimony until Wife attained age sixty-five when “the Order shall be

subject to modification. . . .” Order, 11/25/09. Husband also challenged the

validity of the Agreement, claiming he signed it under duress. Trial Court

Opinion, 11/25/09, at 6.   The trial court rejected the claim and concluded

that the evidence supported the parties’ “mutual intention to be bound to

the terms of the [Agreement].”        Id. at 7.        That proceeding was not

concerned with unreimbursed medical expenses, and therefore, the 2009

order did not discuss them. Order, 11/25/09. Neither party appealed the

2009 support order.

      This appeal concerns unreimbursed medical bills that Wife submitted

to the Lancaster County Domestic Relations Section on January 15, 2016.

Trial Court Opinion, 8/19/16, at 2.     These medical bills date from 2007,

2008, 2009, 2014, and 2015.       Id. at 4.    The Domestic Relations Section

declined to enforce payment of the bills because the November 25, 2009

support order did not address unreimbursed medical expenses. Id. at 3.

      Wife subsequently filed the Enforcement Petition on February 17,

2016, and the trial court scheduled a hearing for June 16, 2016. Trial Court

Opinion, 8/19/16, at 3. The certified record lacks notes of testimony from

the hearing. Indeed, the trial court stated that no testimony was taken at

the hearing; rather, the parties agreed to submit on the briefs. Id.




                                      -3-
J-A11004-17


       The trial court held that Wife failed to provide Husband with the

unreimbursed medical bills from 2007 to 2014 in accordance with the

Agreement. Trial Court Opinion, 8/19/16, at 4–5. Thus, it entered an order,

dated August 18, 2016, scheduling a conference to address Wife’s medical

bills for calendar year 2015 only.             Id. at 5.   Wife filed a motion for

reconsideration on August 31, 2016, which the trial court denied on

September 19, 2016.         Wife filed this timely appeal on October 18, 2016;

both Wife and the trial court have complied with Pa.R.A.P. 1925.

       Wife raises the following four issues on appeal:

       I. Did the Trial Court err in finding that [Wife] failed to timely
       provide the medical expenses to [Husband]?

       II. Did the Trial Court err in finding the parties’ Postnuptial
       Agreement set a time limitation in which reimbursement for
       medical expenses must be sought?

       III. Did the Trial Court err in failing to address whether the Trial
       Court had authority to enforce the unreimbursed medical
       expenses [Wife] incurred in calendar years 2007, 2008, 2009,
       and 2014?

       IV. Did the Trial Court err in failing to address whether
       unreimbursed medical expenses submitted by [Wife] for calendar
       years 2007, 2008, 2009, and 2014 should be allocated as set
       forth in the parties’ Postnuptial Agreement?

Wife’s Brief at 5.3



____________________________________________


3
  We have re-ordered the issues presented by Wife for purposes of clarity
and ease of disposition.



                                           -4-
J-A11004-17


      We first note the standard of review applicable to post-nuptial

agreements:

      [P]ost-nuptial agreements are contracts and are governed by
      contract law.        Moreover, a court’s order upholding the
      agreement in divorce proceedings is subject to an abuse of
      discretion or error of law standard of review. An abuse of
      discretion is not lightly found, as it requires clear and convincing
      evidence that the trial court misapplied the law or failed to follow
      proper legal procedures. We will not usurp the trial court’s
      factfinding function.

Lugg v. Lugg, 64 A.3d 1109, 1110 n.1 (Pa. Super. 2013) (internal citations

deleted).

      Our standard of review regarding a support order similarly provides as

follows:

      When evaluating a support order, this Court may only reverse
      the trial court’s determination where the order cannot be
      sustained on any valid ground. We will not interfere with the
      broad discretion afforded the trial court absent an abuse of the
      discretion or insufficient evidence to sustain the support order.
      An abuse of discretion is not merely an error of judgment; if, in
      reaching a conclusion, the court overrides or misapplies the law,
      or the judgment exercised is shown by the record to be either
      manifestly unreasonable or the product of partiality, prejudice,
      bias or ill will, discretion has been abused.

W.A.M. v. S.P.C., 95 A.3d 349, 352 (Pa. Super. 2014) (quoting Summers

v. Summers, 35 A.3d 786, 788 (Pa. Super. 2012)).

      In its opinion filed August 19, 2016, the trial court noted, referring to

its November 25, 2009 order confirming the amount of support owed by

Husband     per   the   Agreement,   that   the   Agreement   “remains   as   the

controlling, legally binding contract between the parties governing all of its


                                      -5-
J-A11004-17


subject matter.” Trial Court Opinion, 8/19/16, at 2. The trial court then

examined the pertinent language of the Agreement relating to medical bills,

which provided: “Any unreimbursed medical expenses shall continue to be

shared as set forth in the current Recommended Order dated June [1]8,

2007,[4] subject to modification as warranted by the parties’ respective

incomes.”     Agreement at ¶ 14.        In turn, the trial court explained that the

Recommended Order of June 18, 2007, provided the following:

             The monthly support obligation includes cash medical
       support in the amount of $250 annually for unreimbursed
       medical expenses incurred for each child and/or spouse.
       Unreimbursed medical expenses of the obligee or children that
       exceed $250 annually shall be allocated between the parties.
       The party seeking allocation for unreimbursed medical
       expenses must provide documentation of expenses to the
       other party no later than March 31st of the year following
       the calendar year in which the final medical bill to be
       allocated was received. The unreimbursed medical expenses
       are to be paid as follows: 91% by [Husband] and 9% by [Wife].”

Trial Court Opinion, 8/19/16, at 3–4 (emphasis added). Thus, relying on the

language in the Recommended Order, the trial court determined that Wife

failed to timely provide Husband with the bills incurred from 2007 through

2014. Id. at 4–5.


____________________________________________


4
  The Agreement incorrectly listed the date of the Recommended Order as
June 8, 2007. The Recommended Order referenced in the Agreement is
dated June 18, 2007. The trial court corrected this discrepancy by stating,
“There is no Recommended Order dated June 8, 2007; the apparent intent
was to reference the Recommended Order dated June 18, 2007, in the
parties’ former support case.” Trial Court Opinion, 8/19/16, at 3.



                                           -6-
J-A11004-17


       We first address Wife’s argument that the trial court abused its

discretion in concluding that Wife did not timely provide the medical bills to

Husband.       Referring to the June 16, 2016 hearing, the trial court

underscored that it heard “no testimony as to what bills were received or

when” and that it cannot “engage in speculation.” Rule 1925(a) Opinion,

12/19/16, at 2. The trial court stated that it denied the Enforcement Petition

because the medical bills were not presented to Husband in a timely

fashion. Id. Wife now avers that she has evidence to verify that she gave

Husband timely notice of the medical expenses. Wife’s Brief at 18–19. Wife

asks us to find the trial court’s factual conclusion erroneous on the basis of

this evidence.

       We decline to find an abuse of discretion in the trial court’s

determination. The trial court represents—and the parties do not dispute—

that Wife did not present any evidence of timeliness at the hearing intended

for that very purpose. Rule 1925(a) Opinion, 12/19/16, at 2–3; Wife’s Brief

at 7. In response to Wife’s attempts to present this evidence on appeal, we

note that it is well-settled that our review is limited to facts contained in the

certified record.     Pa.R.A.P. 1921, cmt. (“An appellate court may consider

only the facts which have been duly certified in the record on appeal.”).5

____________________________________________


5
  As noted previously, the general rule restricts our review to the certified
record. Pa.R.A.P. 1921, cmt. The exception allowing us to examine the
Agreement permits consideration of undisputed evidence contained in the
(Footnote Continued Next Page)


                                           -7-
J-A11004-17


This constraint “is not a mere ‘technicality,’” but rather a prerequisite to

meaningful appellate review. In re J.C., 5 A.3d 284, 288 (Pa. Super. 2010)

(quoting Commonwealth v. Preston, 904 A.2d 1, 7 (Pa. Super. 2006)).

Moreover, any “fail[ure] to follow proper legal procedure” is attributable to

Wife, rather than the trial court. Lugg, 64 A.3d at 1110 n.1. Accordingly,

we find no merit to Wife’s claim that the trial court should have reached a

different conclusion by considering evidence that she failed to present.

      Wife’s remaining three issues presume that Husband had timely notice

of the medical bills, as required by the Agreement.            Specifically, Wife

maintains that neither the Agreement nor the Pennsylvania Support

Guidelines requires that enforcement be sought within the period ending

March 31st of each year.            Wife’s Brief at 12–14.   Wife interprets the

Agreement to control only when she must give notice, not when she must

seek enforcement. Id. In line with her proffered interpretation, Wife argues

that the trial court should have enforced the 2007, 2008, 2009, and 2014

bills and allocated them pursuant to the Agreement. Id. at 14–18. Because

we find Wife’s three issues to compel the same resolution, we address them

together.


                       _______________________
(Footnote Continued)

Reproduced Record. Nicolaou v. Martin, 153 A.3d at 393 n.6. The validity
of the evidence submitted by Wife is disputed by the parties. Rule 1925(a)
Opinion, 12/19/16, at 2; Husband’s Brief at 4–5.        Consequently, the
exception does not apply, and we may not consider Wife’s evidence.



                                            -8-
J-A11004-17


      Wife suggests that the trial court refused to enforce the medical bills

because she did not seek enforcement within a time limit unilaterally

imposed by the trial court. Wife’s Brief at 12–14. To the contrary, the trial

court’s August 19, 2016, and December 19, 2016 opinions reveal that the

trial court based its decision solely on the fact that Wife did not provide

timely notice of the bills to Husband, as required by the Agreement.     Trial

Court Opinion, 8/19/16, at 4–5; Rule 1925(a) Opinion, 12/19/16, at 2. In

the August 19, 2016 opinion, the trial court stated, “[Wife] failed to timely

provide the bills to [Husband] for the years 2007 through 2014. It would be

inequitable and contrary to the express terms of the parties’ postnuptial

agreement to impose the burden of these expenses upon [Husband] at this

late date.”    Trial Court Opinion, 8/19/16, at 4–5.     In its Rule 1925(a)

opinion, the trial court similarly observed that it denied the Enforcement

Petition “because the medical bills in question were not timely presented to

Former Husband.” Rule 1925(a) Opinion, 12/19/16, at 2. Therefore, Wife’s

contention that the trial court erred by placing a time limitation on her

pursuit of enforcement is inapposite.

      Furthermore, the trial court did not abuse its discretion in determining

that timely notice of the medical bills to Husband was required for

enforcement.    Wife and Husband agreed, pursuant to the Recommended

Order and the Agreement, that Wife “must provide documentation of

expenses to [Husband] no later than March 31st of the year following the


                                    -9-
J-A11004-17


calendar year in which the final medical bill to be allocated was received.”

Trial Court Opinion, 8/19/16, at 4; Agreement at ¶ 14. We have held that

post-nuptial agreements are “evaluated under the same criteria as other

contracts; absent fraud, misrepresentation or duress, spouses should be

held to the terms of their agreements.”      Lugg, 64 A.3d at 1112 (citing

Simeone v. Simeone, 581 A.2d 162 (Pa. 1990)). The trial court was thus

within its discretion when it determined, absent facts or language to the

contrary, that the bills were untimely and could not be considered.

      Wife additionally refers us to the Pennsylvania Support Guidelines. We

conclude that the Guidelines do not afford Wife relief.      Specifically, Wife

points to Pa.R.C.P. 1910.16–6(c)(3), which states, “For purposes of

subsequent enforcement, unreimbursed medical bills need not be submitted

to the domestic relations section prior to March 31.”     Pa.R.C.P. 1910.16–

6(c)(3). We disagree that the trial court’s failure to read the Agreement in

conjunction with Wife’s understanding of Rule 1910.16–6(c)(3) constitutes

an abuse of discretion for myriad reasons.

      First, Wife’s reliance on the Support Guidelines is misplaced in light of

the unambiguous language of the Agreement. We have held that where “the

words of a contract are clear and unambiguous, the intent of the parties is to

be discovered from the express language of the agreement.”         Harvey v.

Harvey, __ A.3d __, __, 2017 PA Super 207, *5 (Pa. Super. filed July 3,

2017) (quoting Sabad v. Fessenden, 825 A.2d 682 (Pa. Super. 2003)). As


                                    - 10 -
J-A11004-17


noted above, the instant Agreement requires that the medical bills must be

submitted to Husband in accordance with the June 18, 2007 Recommended

Order, which required their submission by March 31st of the year following

the calendar year in which the final bill was received.      The trial court’s

dependence on the language of the Agreement and the Recommended Order

is not in error. Cf. In re Estate of Johnson, 970 A.2d 433, 436–437 (Pa.

Super. 2009) (holding estate obligated to continue paying child support

pursuant to the unambiguous language of marital dissolution agreement,

despite Pennsylvania statute terminating child support payments upon death

of parent).

      Additionally, even if we were to agree that the Support Guidelines

control this matter, Wife’s interpretation of the Guidelines is flawed. While

Wife cites Pa.R.C.P. 1910.16–6(c)(3) for the proposition that no time

limitation exists for her enforcement action, she disregards the context of

the language she has selected. In its entirety, Rule 1910.16–6(c)(3) states

as follows:

      Documentation of unreimbursed medical expenses that either
      party seeks to have allocated between the parties shall be
      provided to the other party not later than March 31 of the year
      following the calendar year in which the final bill was received by
      the party seeking allocation.      For purposes of subsequent
      enforcement, unreimbursed medical bills need not be submitted
      to the domestic relations section prior to March 31. Allocation of
      unreimbursed medical expenses for which documentation is not
      timely provided to the other party shall be within the discretion
      of the court.




                                    - 11 -
J-A11004-17


Pa.R.C.P. 1910.16–6(c)(3). In context, the language regarding subsequent

enforcement states that timely notice must be given before the party

seeking allocation is excused from pursuing enforcement within the specified

period ending March 31st.       Moreover, the last sentence of the statute

explicitly grants discretion to the trial court to determine whether allocation

of untimely medical bills is appropriate. Here, the trial court determined that

allocation was not warranted.    We therefore find no “clear and convincing

evidence” that the trial court’s holding constitutes an abuse of the discretion

granted by Rule 1910.16–6(c)(3). Lugg, 64 A.3d at 1110 n.1.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/31/2017




                                    - 12 -